 

 



Exhibit 10.3 

LEAK-OUT AGREEMENT

 

April 7, 2020

 

This agreement (the “Leak-Out Agreement”) is being delivered to you by the
undersigned shareholder of the Company (the “Shareholder”) in connection with an
understanding by and between AgEagle Aerial Systems, Inc., a Nevada corporation
(the “Company”), and Alpha Capital Anstalt or its assigns (the “Holder”).

 

Reference is hereby made to (a) the Securities Purchase Agreement, dated April
7, 2020 (the “Purchase Agreement”), by and between the Company and the Holder
pursuant to which the Holder acquired shares (“Shares”) of Series E Preferred
Stock of the Company. Capitalized terms used herein but not defined herein shall
have the meaning as set forth in the Purchase Agreement. The Company, as a
condition to the Holder’s purchase of the Shares, is requiring this Leak-Out
Agreement from all record and beneficial owners of 5% or more of the Company’s
common stock or convertible equivalents.

 

The Shareholder agrees with the Company and the Holder that, for a period of
seven (7) months from the date hereof (such period, the “Restricted Period”),
neither the Shareholder, nor any Affiliate of the Shareholder which has or
shares discretion relating to the Shareholder’s investments or trading or
information concerning the Shareholder’s investments, including in respect of
the shares of common stock (together, the “Shareholder’s Trading Affiliates”),
collectively, shall not sell, dispose or otherwise transfer, directly or
indirectly, (including, without limitation, any sales, short sales, swaps or any
derivative transactions that would be equivalent to any sales or short
positions) any shares of Common Stock, or shares of Common Stock underlying any
Common Stock Equivalents held by the Shareholder on the date hereof
(collectively, the “Restricted Securities”); and after the expiration of such
seven (7) month lockup, shall not sell dispose or otherwise transfer, directly
or indirectly, including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions in an amount representing more than $25,000 per calendar month of
shares of Common Stock (“Leak-Out Percentage”) for a period of six (6) months
thereafter (the “Leak-Out Period”), after which time, the restrictions set forth
in this Leak-Out Agreement shall cease.

 

Notwithstanding anything herein to the contrary, during the Restricted Period
and the Leak-Out Period, the Shareholder may, directly or indirectly, sell or
transfer all, or any part, of the Restricted Securities to any Person (an
“Assignee”) in a transaction which does not need to be reported on the NYSE
American consolidated tape, without complying with (or otherwise limited by) the
restrictions set forth in this Leak-Out Agreement; provided that, as a condition
to any such sale or transfer an authorized signatory of the Company and such
Assignee duly execute and deliver a leak-out agreement in the form of this
Leak-Out Agreement (an “Assignee Agreement”, and each such transfer a “Permitted
Transfer”) and, subsequent to a Permitted Transfer, sales of the Shareholder and
the Shareholder r’s Trading Affiliates and all Assignees (other than any such
sales that constitute Permitted Transfers) shall be aggregated for all purposes
of this Leak-Out Agreement and all Assignee Agreements.

 



 

 

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Purchase Agreement, provided that,
with respect to any notices, consents, waivers or other communications to be
made by the Company to the Shareholder, such notice, consent, waiver or other
communication shall be delivered to the Shareholder at the e-mail address or
facsimile number on the signature page hereto.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto, including the Holder.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by the applicable
provisions of the Purchase Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties, including, without
limitation, the Holder, shall be entitled to seek specific enforcement of the
terms hereof in addition to any other remedy it may seek, at law or in equity.

 



2 

 

 

The obligations of the Shareholder under this Leak-Out Agreement are several and
not joint with the obligations of any other signatory under any other similar
agreement, and the Shareholder shall not be responsible in any way for the
performance of the obligations of any other person under any such other
agreement. Nothing contained in this Leak-Out Agreement, and no action taken by
the Holder or the Company pursuant hereto, shall be deemed to constitute the
Holder and the Shareholder as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Holder and the
Company or the Shareholder are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Leak-Out
Agreement and the Company acknowledges that the Holder and the Shareholder are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Leak-Out Agreement or any other agreement. The
Company and the Shareholder confirm that the Shareholder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors.

 

[The remainder of the page is intentionally left blank]

 



3 

 

 

The parties hereto have executed this UAVS Leak-Out Agreement as of the date
first set forth above.

 

  Sincerely,         AgEagle Aerial Systems, Inc.         By: /s/ Nicole
Fernandez McGovern     Name: Nicole Fernandez McGovern     Title: Chief
Financial Officer

 

Agreed to and Acknowledged:

 

“SHAREHOLDER”

 

By: /s/ Bret Chilcott           Name: Bret Chilcott     Title: AgEagle Founder  
  Email Address: BretChilcott@gmail.com BretC@AgEagle.com

 

Agreed to acknowledged:

 

“HOLDER”

 

Alpha Capital Anstalt

 



By: /s/ Nicola Feuerstein     Name: Nicola Feuerstein     Title: Secretary    
Email :

 

[Signature Page to UAVS Leakout]

 



 

 